COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
 
RAYMOND MALOOLY,
 
                            Appellant,
 
v.
 
 
F.W. ADAMS,
  INC., 
D/B/A THE BROKERAGE,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-01-00437-CV
 
Appeal from the
 
168th District Court
 
of El Paso County, Texas 
 
(TC# 2000-2292) 
 




 
O P I N I O N
 
Under Tex. R. App. P. 38.8, if the appellant in a civil case fails
to timely file its brief, the appellate court may:
[           D]ismiss the appeal for want of prosecution, unless the
appellant reasonably explains the failure and the appellee
I      s not significantly injured by the
appellant=s failure to timely file a brief.
 
            Tex. R. App. P. 38.8(a)(1); see also Resendez v. Schwartz, 940 S.W.2d 715, 716 (Tex.
App.--El Paso 1997, no pet.) (citing former Tex.
R. App. P. 74(l)(1), now 38.8(a)(1)).
In the present case, the Clerk=s Record was filed November 14, 2001.  The Reporter=s Record was filed on November
26.  Appellant=s brief was due December 26.




Appellant filed a motion to extend
the time for filing his brief.  The
motion was granted and made appellant=s brief due on February 9, 2002.  Appellant filed a second motion.  The second motion was granted and made appellant=s brief due March 11.  Then, appellant filed a third motion.[1]  We granted appellant=s third motion, extending the time in
which to file the brief until April 29. 
We advised appellant that no further motions for extension of time to
file his brief would be granted.
Appellant=s brief was not filed by April
29.  On May 9, the Clerk of this Court
informed appellant of our intent to dismiss this appeal for want of prosecution
unless any party within ten days could show grounds for continuing the
appeal.  No response has been submitted.
Accordingly, we dismiss this appeal
for want of prosecution.
 
                                                                        

SUSAN LARSEN, Justice
June
20, 2002
 
Before
Panel No. 1
Larsen,
McClure, and Chew, JJ.
 
(Do
Not Publish)
 




[1]A
fourth motion was attached as an amended motion to the third motion for
extension of time.